Exhibit 10.2
SOVRAN SELF STORAGE, INC.
1995 OUTSIDE DIRECTORS’ STOCK OPTION PLAN
SECTION 1.
PURPOSE
     1.1 The purpose of the “SOVRAN SELF STORAGE, INC. 1995 OUTSIDE DIRECTORS’
STOCK OPTION PLAN” (the “Plan”) is to foster and promote the long-term financial
success of the Company and materially increase stockholder value by enabling the
Company to attract and retain the services of outstanding Outside Directors (as
defined herein) whose judgment, interest, and special effort is essential to the
successful conduct of its operations.
SECTION 2.
DEFINITIONS
     2.1 “Annual Award” means an Option for 2,000 shares of Stock and a number
of shares of Restricted Stock equal to the base annual fee paid by the Company
to each Outside Director multiplied by 0.8 and divided by the Fair Market Value
on the date of the Annual Award.
     2.2 “Awards” means Annual Awards and Initial Awards.
     2.3 “Board” means the Board of Directors of the Company.
     2.4 “Company” means Sovran Self Storage, Inc., a Maryland corporation, and
any successor thereto.
     2.5 “Disability” means total disability, which if the Outside Director were
an employee of the Company, would be treated as a total disability under the
terms of the Company’s long-term disability plan for employees, as in effect
from time to time.
     2.6 “Fair Market Value” on any date means the average of the high and low
sales prices of a share of Stock as reflected in the report of consolidated
trading of New York Stock Exchange-listed securities (or, if the Stock is not
then listed on the New York Stock Exchange (“NYSE”), the principal public
trading market for such shares) for that date (or if no shares of Stock were
traded on the NYSE or such other principal public trading market on that date,
the next preceding date that shares of Stock were so traded) published in the
Midwest Edition of The Wall Street Journal; provided, however, that if no shares
of Stock have been publicly traded for more than ten (10) days immediately
preceding such date, then the Fair Market Value of a share of Stock shall be
determined by the Board or its authorized Committee in such manner as it may
deem appropriate.

 



--------------------------------------------------------------------------------



 



     2.7 “Initial Award” means an Option for 3,500 shares of Stock.
     2.8 “Option” means the right to purchase Stock at a stated price for a
specified period of time. All Options granted under the Plan shall be
non-statutory options not entitled to special tax treatment under Section 422 of
the Internal Revenue Code, as amended.
     2.9 “Outside Director” means each person who, on the date of an Initial
Award or as of the close of the day on which an Annual Award is granted, is a
director of the Company and who, as of such day, is not otherwise an officer or
employee of the Company or any of its subsidiaries.
     2.10 “Restricted Stock” means Stock granted to an Outside Director pursuant
to an Annual Award under the Plan.
     2.11 “Stock” means the common stock of the Company, $.01 par value per
share.
SECTION 3.
ELIGIBILITY AND PARTICIPATION
     Each Outside Director shall participate in the Plan.
SECTION 4.
STOCK SUBJECT TO PLAN
     4.1 Number. The total number of shares of Stock subject to Awards under the
Plan may not exceed 150,000 shares, subject to adjustment pursuant to
Section 4.3. The shares to be delivered under the Plan may consist, in whole or
in part, of treasury Stock or authorized but unissued Stock, not reserved for
any other purpose.
     4.2 Canceled or Terminated Awards. Any shares of Stock subject to an Option
or a grant of Restricted Stock that for any reason is canceled or terminated
without the issuance of Stock or does not vest shall again be available for
Awards under the Plan. Any shares of Restricted Stock granted pursuant to an
Annual Award under this Plan that do not vest shall be automatically cancelled
and shall again be available for Awards under the Plan.
     4.3 Adjustment in Capitalization. In the event of any Stock dividend or
Stock split, recapitalization (including, without limitation, the payment of an
extraordinary dividend), merger, consolidation, combination, spin-off,
distribution of assets to stockholders, exchange of shares, or other similar
corporate change in which the Company survives the transaction, the aggregate
number of shares of Stock available for issuance hereunder or subject to Options
and the respective exercise prices of outstanding Options shall be

 



--------------------------------------------------------------------------------



 



appropriately adjusted by the Board or its authorized Committee, whose
determination shall be conclusive; provided, however, that any fractional shares
resulting from any such adjustment shall be disregarded.
SECTION 5.
STOCK OPTIONS AND RESTRICTED STOCK
     5.1 Grant of Options and Restricted Stock.
(a) Initial Awards. Effective on the later of the date of the completion of the
initial public offering of shares of Stock or the date the Outside Director is
first elected or appointed to the Board, each Outside Director who has not
previously been granted an Initial Award shall be granted an Initial Award.
(b) Annual Awards. Thereafter, effective as of the close of each annual meeting
of the stockholders of the Company, each Outside Director shall be granted an
Annual Award.
(c) Option Agreement; Restricted Stock Agreement. Each Option shall be evidenced
by an Option agreement that shall specify the exercise price, the term of the
Option, the number of shares of Stock to which the Option pertains and such
other matters, not inconsistent herewith, as the Committee deems necessary or
appropriate. Each grant of Restricted Stock shall be evidenced by a Restricted
Stock agreement that shall specify the number of shares of Restricted Stock to
which the grant pertains and such other matters, not inconsistent herewith, as
the Committee deems necessary or appropriate.
(d) Limitations. All grants of Options and Restricted Stock under the Plan shall
be subject to the availability of shares hereunder, and no Option or Restricted
Stock shall be granted under the Plan to the extent necessary to prevent Outside
Directors serving as the administrators of any of the Company’s other stock
option or employee benefit plans from failing to qualify as “disinterested
persons” under Rule 16b-3 promulgated under the Securities Exchange Act of 1934,
as amended (“Rule 16b-3”).
     5.2 Option Price. Each Option granted pursuant to the Plan shall have an
exercise price equal to the Fair Market Value of a share of Stock on the date
the Option is granted.
     5.3 Vesting and Exercise of Options; Vesting of Restricted Stock.
(a) Initial Awards. Options granted pursuant to an Initial Award under this Plan
shall vest and become exercisable on the first anniversary of the date of grant.
(b) Annual Awards. Options granted pursuant to an Annual Award under this Plan
shall be immediately vested and exercisable on the date of grant. Restricted
Stock

 



--------------------------------------------------------------------------------



 



granted pursuant to an Annual Award under this Plan shall vest one year
following the date of grant if the Outside Director to whom such grant was made
is a member of the Board as of such date; provided, however, that such
Restricted Stock shall immediately vest upon any of (i) such Outside Director’s
death or disability while he is serving on the Board, and (ii) a Significant
Corporate Event.
(c) Exercise Period. Options hereafter granted under the Plan shall terminate
and cease to be exercisable on the later of (i) the tenth anniversary of the
date of the Option’s grant, or (ii) one year following the date on which the
Outside Director to whom such Option was granted ceases to serve as a director
of the Company. In the event of an Outside Director’s death during the exercise
period of any Option, the personal representative of the Outside Director may
exercise any outstanding Options held by such Outside Director not theretofore
exercised during the one-year period following such Outside Director’s death.
     5.4 Services as an Employee. Notwithstanding any other provision of the
Plan, if an Outside Director becomes an employee of the Company or any of its
subsidiaries (a “Former Outside Director”), the Former Outside Director shall be
treated as continuing in service for purposes of this Plan, but shall not be
eligible to receive Annual Awards while an employee or for one full year
thereafter. If during this period of ineligibility the Former Outside Director
ceases to be an employee, the provisions of Section 5.3(c) shall continue to be
applicable.
     5.5 Exercise. Options may be exercised, in whole or in part and only to the
extent then exercisable, by giving written notice of exercise to the Company
accompanied by full payment of the Option price by one or more of the following
methods of payment:
(a) In cash, by certified or bank check or other instrument acceptable to the
Board or its authorized committee;
(b) In the form of shares of Stock that are not then subject to restrictions
under any Company plan, if permitted by the Board or its authorized committee,
in its discretion. Such surrendered shares shall be valued at Fair Market Value
on the date of exercise; or
(c) By the Outside Director delivering to the Company a properly executed
exercise notice together with irrevocable instructions to a broker to promptly
deliver to the Company cash or a check payable and acceptable to the Company to
pay the Option price; provided that in the event the Outside Director chooses to
pay the Option price as so provided, the Outside Director and the broker shall
comply with such procedures and enter into such agreements of indemnity and
other agreements as the Company shall prescribe as a condition of such payment
procedure. Payment instruments will be received subject to collection.

 



--------------------------------------------------------------------------------



 



SECTION 6.
AMENDMENT, MODIFICATION, AND TERMINATION OF PLAN
     The Plan shall be administered in accordance with Rule 16b-3 by the Board
or an authorized committee thereof (in which case all references to the Board
shall refer to such committee while such committee administers this Plan), which
shall make any determination under or interpretation of any provision of the
Plan and any Option or Restricted Stock grant. Any of the foregoing actions
taken by the Board shall be final and conclusive. The Board may terminate or
suspend the Plan, and may amend and make such changes in and additions to the
Plan (and, with the consent of the applicable Outside Director, any outstanding
Option or Restricted Stock grant) as it may deem proper and in the best interest
of the Company; provided, however, that no such action shall adversely affect or
impair any Options or Restricted Stock theretofore granted under the Plan
without the consent of the applicable Outside Director; and provided further,
however, that no amendment (i) increasing the maximum number of shares of Stock
which may be issued under the Plan, except as provided in Section 4.3,
(ii) extending the term of the Plan or any Option, (iii) changing the
requirements as to eligibility for participation in the Plan, or (iv) otherwise
requiring approval of stockholders under Rule 16b-3, shall be adopted without
the approval of stockholders. Notwithstanding anything to the contrary herein,
the Plan shall not be amended more than once in every six month period, other
than to comport with changes in the Internal Revenue Code, the Employee
Retirement Income Security Act, or the rules thereunder.
SECTION 7.
EFFECT OF CERTAIN TRANSACTIONS
     In the case of (a) the dissolution or liquidation of the Company, (b) a
merger, reorganization or consolidation in which the Company is acquired by
another person or in which the Company is not the surviving corporation, or
(c) the sale of all or substantially all of the outstanding Stock or assets of
the Company to another entity (each such event, a “Significant Corporate
Event”), the Plan and Options issued hereunder shall terminate on the effective
date of such dissolution, liquidation, merger, reorganization, consolidation or
sale, unless provision is made in such transaction for the assumption of Options
theretofore granted under the Plan or the substitution for such Options of a new
stock option of the successor corporation or a parent or subsidiary thereof,
with appropriate adjustment as to the number and kind of shares and the per
share exercise price, such as provided in Section 4.3 of the Plan. In the event
of any transaction which will trigger such termination, the Company shall give
written notice thereof to the Outside Directors at least twenty days prior to
the effective date of such transaction or the record date on which stockholders
of the Company entitled to participate in such transaction shall be determined,
whichever comes first. In the event of such termination, any unexercised portion
of outstanding Options, which is vested and exercisable at that time, shall be
exercisable for at least 15 days prior to the date of such termination;

 



--------------------------------------------------------------------------------



 



provided, however, that in no event shall any Option be exercisable after the
applicable expiration date for the Option.
SECTION 8.
MISCELLANEOUS PROVISIONS
     8.1 Nontransferability of Awards. No Options may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution. All rights with respect to Options
granted to an Outside Director shall be exercisable during his lifetime only by
him.
     8.2 Rights As A Stockholder. An Outside Director or a transferee of an
Option shall not have any rights as a stockholder with respect to any shares of
Stock issuable upon exercise of an Option until the date of the receipt of
payment by the Company. No adjustments pursuant to Section 4.3 shall be made as
to any Option for dividends (ordinary or extraordinary, whether in cash,
securities or other property) or distributions or other rights for which the
record date is after such date.
     8.3 No Guarantee of Membership. Nothing in the Plan shall confer upon an
Outside Director the right to remain a member of the Board.
     8.4 Requirements of Law. The granting and issuance of Restricted Stock, the
granting of Options and the issuance of shares of Stock upon the exercise of
Options shall be subject to all applicable laws, rules, and regulations, and to
such approvals by any governmental or self-regulatory or other agencies as may
be required.
     8.5 Term of Plan. The Plan shall be effective upon its approval by the
stockholders of the Company. The Plan shall continue in effect, unless sooner
terminated or suspended pursuant to Section 6, until the tenth anniversary of
the date on which it is approved by the stockholders of the Company, so long as
the total number of shares of Stock purchased or granted under the Plan or
subject to outstanding Options does not exceed the number of shares of Stock
specified in Section 4.1, subject to adjustment pursuant to Section 4.3.
Notwithstanding the foregoing, each Option granted under the Plan shall remain
in effect until such Option has been exercised or has terminated in accordance
with its terms and the terms of the Plan.
     8.6 Separability. In case any provision of the Plan shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.
     8.7 Governing Law. The Plan, and all agreements hereunder, shall be
construed in accordance with and governed by the laws of the State of New York.

 